Interim Decision #1395

MATTER os MRAPATASHI

In VISA PETITION Proceedings

A-12508937
Decided by B oard September 14,1964
A marriage entered into in Colorado between first cousins, residents of Illinois,
is a valid marriage in Illinois since the evidence establishes the parties did
not go to Colorado with the primary intention of evading the Illinois statutes
prohibiting the marriage of first cousins and there is no evidence of a strong
public policy in the State of Illinois against such marriages which are valid
in the place where contracted, inasmuch as cohabitation between first cousins
is no longer a crime under Illinois statutes.

The case was originally before us on February 27, 1964 on appeal
from the order of the District Director, Chicago District, dated October 15, 1963, denying the visa petition for the reasons that the petitioner's marriage to the beneficiary is void under the Illinois Revised
Statues; Chapter 89, section 1 prohibits marriage between cousins of
the first degree and prohibited marriages are void if contracted in
another state under Chapter 89, section 19.
The petitioner, a native-born citizen of the United States, seeks nonquota status on behalf of the beneficiary, a native and citizen of Japan.
The prior marriage of the petitioner was terminated by a decree of
divorce on August 6, 1952. The beneficiary was not previously married. The parties were married on July 12, 1963 at Denver, Colorado.
The visa petition indicated that the parties are residents of the State
of Illinois and continue to reside in that state. The marriage certificate, showing the marriage of the parties at Denver, Colorado,
gives their address as Chicago, Illinois. The parties are cousins of
the first degree.
Marriage of cousins of the first degree, if contracted in Illinois by
residents of that state, is prohibited and such marriages are declared
to be incestuous and void under Illinois Revised Statutes, Chapter 89,
section.1. Marriage between first cousins is not prohibited under Article 9, section 40-9-4 of the Colorado Revised Statutes Annotated,
1953. Chapter 89, section 19 of the Illinois Revised Statutes sets forth

722

Interim Decision *1395
the Uniform Marriage Evasion Act which states that if any resident
of Illinois who continues to reside in Illinois and is prohibited from
contracting marriage in Illinois, goes into another state or country and
there contracts a marriage prohibited and declared void by the laws of
Illinois, such marriage shall be null and void for all purposes in Illinois with the same effect as though such prohibited marriage had been
entered into in Illinois.
In our prior order dated February 27, 1964 in. which we reviewed the
general question of validity of marriages incestuous under the law of
the place of domicile but not under the law of the place of celebration,
in view of 37 Opinions Attorney General 102 (1933), where the Attorney General found that the citizen petitioner did not go to Poland
with the intention of marrying his niece and therefore was not subject
to the prohibition of Virginia law; and in the light of the new criminal
code of Illinois of 1961, effective January 1, 1962, which in Chapter 38,
Illinois Revised Statutes, section 11-11 (supplanting previous section
375, Criminal Code 1874) no longer made cohabitation between first
cousins the crime of incest, the case was remanded for the purpose of
having sworn statements taken from the parties regarding their intention in going to Colorado to contract this marriage and to consider the

effect of section 11-11 of the Illinois Criminal Code of 1961.
Sworn statements were taken from the petitioner and the beneficiary
on April 9, 1964, before an immigration officer. The petitioner testified that he went to Colorado for his present employer to explore the
idea of possibly opening an office in Denver, Colorado ; that he knew
of the restriction against marriage of first cousins in the State of
Illinois; that he took the beneficiary with him on this trip to Denver,
Colorado; that they were married there; but that they did not go to the
State of Colorado necessarily to avoid the Illinois law but in connection with the business for his employer and that because it was an op-

portune time, they decided to get married. The wife likewise testified
that her husband had told her that his company's office' branch was
going to open in Denver, Colorado and that they might live there and
that they went to Colorado to live there and to get married; and although she had knowledge from her husband of the Illinois law prohibiting first cousin marriages, they did not go there specifically to
evade the law but inasmuch as they were there on business and for possible residence they decided to get married. The petitioner testified
that at the time he was staying with his father and that he had no

lease and if the arrangements about setting up the business in Denver,
Colorado had materialized, he could have arranged to have his father
send his things out to Colorado, where he had previously resided from
1943 to 1947. The petitioner testified that his work at the Illinois
office piled up to such an extent that his employer told him to come
723

Interim Decision #1395
back and take care of his business and to postpone going back to Denver, and that the proposition of opening a new office in Colorado .was
still an open one. The petitioner's employer was interviewed on
August 7, 1964, and stated that he sent the petitioner to Denver, Colorado during the month of July 1963 on business to make a survey to
expand the agency but he failed to follow through because he lost two
of his technical employees and it was more economical to bring the
petitioner back to fill the gap.
The evidence establishes that the petitioner and the beneficiary did
not go to. Colorado with the primary intention of evading the Illinois
statutes prohibiting marriage of cousins of the first degree, thus falling
with the purview of 37 Opinions Attorney General 102. Inasmuch as
the provisions of section 11 11 of Chapter 58, Illinois Revised Statutes
no longer make cohabitation between first cousins a crime, there is no
evidence of a strong public policy in the State of Illinois against such
marriages which are valid in the place where contracted. The order of
the District Director dated August 19, 1961, granting the petition will
be approved.
ORDER: It is ordered that the order of the District Director
dated August 19, 1961, approving the visa petition for nonquota status
on behalf of the beneficiary be and the same is hereby approved.
-

724

